NO. 07-12-0157-CV
                                IN THE COURT OF APPEALS
                        FOR THE SEVENTH DISTRICT OF TEXAS
                                          AT AMARILLO
                                             PANEL E
                                          JULY 25, 2012
                              ___________________________
                                      FORTINO PEREYA,
                                                              Appellant
                                                  v.


                                  THE CITY OF CHILDRESS,

                                                         Appellee
                              ___________________________
               FROM THE COUNTY COURT OF CHILDRESS COUNTY;
                       NO. 2168; HON. JAY MAYDEN, PRESIDING
                            __________________________
                                    Order of Dismissal
                               __________________________
Before QUINN, C.J., CAMPBELL, J., and BOYD, S.J.1

      Fortino Pereya filed a notice of appeal on May 2, 2012. We dismiss the appeal.

The clerk’s and reporter’s records were filed on June 1, 2012.      Appellant’s brief was

due on July 5, 2012. No brief was filed by that date, so the Court notified appellant on

July 13, 2012, that the due date for the brief had lapsed, that the brief had not been

filed, and that if it was not received by July 23, 2012, the appeal would be dismissed for

want of prosecution. To date, no brief or motion to extend the deadline has been filed.



      1
       John T. Boyd, Senior Justice, sitting by assignment.
       Accordingly, we dismiss the appeal for want of prosecution. TEX. R. APP. P.

38.8(a)(1); 42.3(b).


                                            Per Curiam




                                        2